Citation Nr: 1824399	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-34 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected right ear hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left leg/calf disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a left knee disability.
8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a left leg/calf disability.

10. Entitlement to service connection for a right ankle disability.

11.  Entitlement to service connection for a left ankle disability.

12. Entitlement to service connection for left ear hearing loss disability.

13.  Entitlement to service connection for a  bilateral feet disability.

14.  Entitlement to service connection for a kidney cysts.

15.  Entitlement to service connection for a left shoulder disability.

16. Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1996, from September 2004 to September 2005, from May 2007 to June 2008, and from December 2010 to December 2011.  He also had periods of Reserve service.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board has determined that a new and material evidence analysis is proper for the low back, bilateral knee and left leg claims as they were previously adjudicated and denied by the RO.  See Rating Decisions dated in April 1996 and January 2003.  The Board must address the question of whether new and material evidence to reopen the claims has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The claim for left ankle disability was previously denied in June 2007; however, after the decision was issued the RO received service department records that existed and had not been associated with the record when VA first decided the claim.  As such, new and material analysis is not proper for the left ankle claim and the claim is being reconsidered.  38 C.F.R. § 3.156(c).  The Board notes that the claims for low back and left leg disabilities were also denied and/or not reopened in June 2007, but the Board is not reconsidering them as the new service department records did not exist at the time of the 1996 rating decision when the left leg claim was first decided or in January 2003 when the low back issue was first decided.   Consequently, new and material analysis is proper for the low back and left leg claims.  Id.  

The Veteran appealed the December 6, 2011, effective date for the award of service connection for right shoulder degenerative arthritis.  See November 2017 notice of disagreement.  The RO acknowledged receipt of the NOD and is working on the pending issue.  Thus, the Board will take no action with regard to this issue.

The Veteran submitted additional medical evidence in support of his appeal with a waiver of RO consideration.  As such, it was considered in preparation of this decision and remand.  38 C.F.R. § 20.1304(c).

The issue of service connection for low back, bilateral knee, and left leg disabilities under a merits analysis, as well as the remainder of the issues on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1996 rating decision determined the claim of service connection for left knee pain was not well grounded; the Veteran did not appeal that decision and no relevant evidence was received nor did VA become aware of the existence of new VA treatment within one year of the decision; this is the last final denial for this claim. 

2.  The evidence submitted since the April 1996 rating decision is relevant and probative of the issue of service connection for left knee disability at hand.

3.  A January 2003 rating decision denied service connection for low back pain, right knee condition, and left calf/leg pain; the Veteran did not appeal that decision and no relevant evidence was received nor did VA become aware of the existence of new VA treatment within one year of the decision; this is the last final denial for these claims.  
. 

4.  The evidence submitted since the January 2003 rating decision is relevant and probative of the issues of service connection for low back, right knee, and left leg/calf disabilities at hand.


CONCLUSIONS OF LAW

1. The April 1996 rating decision, which determined the claim for service connection for left knee pain was not well-grounded, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The evidence received since the April 1996 rating decision, which determined the claim for service connection for left knee pain was not well-grounded, is new and material and the claim is reopened.   38 U.S.C. §§ 5103A, 5107, 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3. The January 2003 rating decision, which denied service connection for lower back pain, right knee condition, and left calf/leg pain, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  The evidence received since the January 2003 rating decision, which denied service connection for lower back pain, right knee condition, and left calf/leg pain, is new and material and the claims are reopened.   38 U.S.C. §§ 5103A, 5107, 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen previously denied claims of service connection for low back, bilateral knee, and left leg/calf disabilities.  In pertinent part, an April 1996 rating decision, determined the claims for service connection for left knee, right knee, and left leg pain were not well-grounded as there was no evidence of a permanent residual or chronic disabilities subject to service-connection.  The Veteran did not appeal the decision.  No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  VA also did not become aware of the existence of new VA treatment within one year of that decision.  Turner v. Shulkin, No 16-1171 (February 8, 2018).  Accordingly, that decision is final.  38 U.S.C. § 7105.

Because the RO denied the claim for service connection as being not well grounded in the April 1996 rating decision and it did not become final between July 14, 1999, and November 9, 2000, new and material evidence is needed to reopen the claims.  Thus, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) that pertain to the re-adjudication of claims that were denied as not-well-grounded are not applicable to the present case.  See VAOPGCPREC 03-2001, 66 Fed. Reg. 33311 (2001).  Therefore, the April 1996 denial of service connection for left knee, right knee, and left leg pain remains finally decided.  This is the last final denial for the left knee claim. 

By a January 2003 rating action, the RO denied the claims for lower back pain, right knee condition, and left calf/leg pain on the basis that there was no evidence of chronic disabilities as the Veteran failed to appear for VA examination that was scheduled.  The Veteran did not appeal the decision.  No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond, supra.  VA also did not become aware of the existence of new VA treatment within one year of that decision.  Turner, supra.   Accordingly, that decision is final.  38 U.S.C. § 7105.

As noted in the Introduction, the claims for low back and left leg disabilities were also denied and/or not reopened in June 2007.  Additional service department records were added to the claims file after this decision was issued.  These records, however, did not exist at the time of the 1996 rating decision when the left leg claim was first decided or in January 2003 when the low back issue was first decided.   Consequently, new and material analysis is proper for the low back and left leg claims as the 1996 and 2003 decisions are considered the last final denials with respect to these issues.    

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Since the 1996 and 2003 rating decisions, new evidence has been added to the record that is material to the Veteran's claims.  Notably, the Veteran has been diagnosed with bilateral knee patellofemoral syndrome, status post torn left calf with deformity, and degenerative changes, spondylosis, intervertebral disc syndrome, and sacroilitis of the lumbar spine.  This evidence was not before the RO in 1996 or 2003 and it is not cumulative or redundant evidence then of record.  It contains evidence of current low back, bilateral knee, and left leg disabilities, and raises a reasonable possibility of substantiating the Veteran's claims.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been added to the record and the claims must be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection for low back disability is granted.

The application to reopen the claim for service connection for left knee disability is granted.

The application to reopen the claim for service connection for right knee disability is granted.

The application to reopen the claim for service connection for left leg/calf is granted.


REMAND

Prior to rendering a decision on the merits of the issue of service connection for low back, bilateral knee, and left leg/calf disabilities, as well as the claim of entitlement to compensable evaluation for right ear hearing loss disability and service connection for right ankle, bilateral feet, left ear hearing loss, kidney cysts, left shoulder, left elbow, and bilateral ankle disabilities, additional development and adjudication is necessary.  

As noted in the Introduction, the Veteran had periods of Reserve service; however, the specific dates of active duty training (ADT) and inactive duty training (IDT) are not of record.  Upon Remand, the RO must obtain the necessary service personnel records to confirm the Veteran's duty status during his Reserve service.  38 C.F.R. § 3.159(c)(2).

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  The duty to assist also includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran last underwent VA examination to assess the severity of his right ear hearing loss disability in October 2015.  During his December 2017 Board hearing, the Veteran testified the claimed condition had worsened in severity since that time. 

VA must provide a new examination when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Therefore, as the Veteran was last afforded VA examination in  2015 and he has testified that the condition on appeal has worsened in severity, the Veteran should be provided another VA examination to ascertain the current severity of his service-connected right ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
VA has also has a duty to assist veterans to obtain evidence needed to substantiate a claim.  This duty to assist also includes providing a medical examination if necessary to determine the nature and etiology of the claimed disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA audiological examination in 2015; however, the examiner found the Veteran did not have left ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.  As noted above, the Veteran testified in December 2017 that his hearing had worsened in severity, to include his left ear.   VA has already conceded in-service noise exposure when service-connection was granted for the right ear.   Therefore, the Board finds that a new examination is necessary to determine whether the Veteran currently has left ear hearing loss disability.  

Similarly, addendum opinions are necessary to determine the etiology of the currently diagnosed kidney, bilateral foot, bilateral knee, left shoulder, left elbow, bilateral ankle, low back, and left leg disabilities.  Notably, in VA examinations dated in 2015, the Veteran was diagnosed with: bilateral ankle sprain; left elbow tendonitis; lumbar intervertebral disc syndrome, degenerative changes, spondylosis, and sacroilitis; pes planus, hammer toes, hallux valgus and rigidus, arthritis, and status post bunionectomy; shoulder strain and impingement syndrome; cystic kidney disease; patellofemoral syndrome of the bilateral knees; and status post left torn calf with deformity.  However, the examiner failed to render etiology opinions and such, must be accomplished upon Remand.  

Once VA provides an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, addendum opinions should be obtained regarding the etiology of the claimed condition that accurately considers all the evidence of record and adequately supports any conclusions drawn with a rationale.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.

The RO should ensure that all due process requirements are met, to include obtaining any updated VA treatment records since September 2017.  38 C.F.R. § 3.159.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the issues on appeal.  38 U.S.C. § 5103A  (b) (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate record depository and request verification of the Veteran's Reserve duty dates, specifically the exact dates of  ADT and IDT.  All requests for records and their responses should be clearly delineated in the record.  

2.  The RO should obtain updated VA treatment records pertinent to the issues, to include those dated from September 2017 to the present.  All attempts to secure this evidence must be documented in the claim file by the RO and VA facilities must provide a negative response if no records are available.  

3.  Once the development above has been completed, schedule the Veteran for the appropriate VA examination to determine the current degree of severity of his service-connected right ear hearing loss disability and whether the Veteran currently has a left ear hearing loss disability for VA purposes.  The electronic record, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate this disorder and to determine whether the Veteran has current left ear hearing loss disability for VA compensation purposes must be reported in detail.  

4.  If available to provide further comment, the RO must obtain addendum opinions from the examiner who completed all the October 2015 VA disability examinations of the Veteran's left shoulder, left elbow, bilateral ankles, feet, kidneys, low back, bilateral knees, and left leg.  If the examiner is not available or unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide an opinion.  The electronic claim file must be reviewed by the examiner and the report must state that said review was conducted.   

Based on a detailed review of the evidence of record, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral ankle sprain; left elbow tendonitis; lumbar intervertebral disc syndrome, degenerative changes, spondylosis, and sacroilitis; pes planus, hammer toes, hallux valgus and rigidus, arthritis, and status post bunionectomy; shoulder strain and impingement syndrome; cystic kidney disease; patellofemoral syndrome of the bilateral knees; and status post left torn calf with deformity are due an incident of the Veteran's military service.  The examiner must make specific reference to the Veteran's service treatment records when answering this question, to include those containing treatment and/or complaints of cramps in legs, hematuria and kidney stones, trick left knee, flat fee, bilateral knee pain, hematoma of the left calf, trick elbow and shoulder, painful bunions, hallux limitus, acquired foot deformity, pronated foot, right knee strain, and low back strain.     

With regard to the pes planus, the examiner must opine as to whether pre-existing bilateral pes planus was aggravated (increased in disability) beyond the natural progression of the disease during service.  In answering this question, the examiner should be notified that the Veteran was found to have asymptomatic pes planus on enlistment examination in 1987.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

6.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the issues in light of all evidence received since the September 2017 supplemental statement of the case.  

If upon completion of the above action, the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


